              Case 1:20-cv-01791 Document 1 Filed 07/01/20 Page 1 of 13



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
 UNITED STATES OF AMERICA,                      )
                                                )
        Plaintiff,                              )
                                                )
        v.                                      )
                                                )
 ALL PETROLEUM-PRODUCT CARGO                    )
 ABOARD THE BELLA WITH                          )
 INTERNATIONAL MARITIME                         )
 ORGANIZATION NUMBER 9208124,                   )
                                                )
 ALL PETROLEUM-PRODUCT CARGO                    )
 ABOARD THE BERING WITH                         )
 INTERNATIONAL MARITIME                         )
 ORGANIZATION NUMBER 9149225,                   )             Civil A. No. 20-1791
                                                )
 ALL PETROLEUM-PRODUCT CARGO                    )
 ABOARD THE PANDI WITH                          )
 INTERNATIONAL MARITIME                         )
 ORGANIZATION NUMBER 9105073,                   )
                                                )
    --and--                                     )
                                                )
 ALL PETROLEUM-PRODUCT CARGO                    )
 ABOARD THE LUNA WITH                           )
 INTERNATIONAL MARITIME                         )
 ORGANIZATION NUMBER 9208100,                   )
                                                )
        Defendants.                             )
                                                )

     UNITED STATES’ VERIFIED COMPLAINT FOR FORFEITURE IN REM

       COMES NOW, Plaintiff the United States of America (the “United States”), by and

through the United States Attorney for the District of Columbia, which brings this verified

complaint for forfeiture in a civil action in rem against the defendant properties, namely all

petroleum-product cargo aboard: the Bella with International Maritime Organization (“IMO”)

number 9208124 (“Defendant Property 1”), the Bering with IMO number 9149225 (“Defendant
              Case 1:20-cv-01791 Document 1 Filed 07/01/20 Page 2 of 13



Property 2”), the Pandi with IMO 9105073 (“Defendant Property 3”), and the Luna with IMO

number 9208100 (“Defendant Property 4”) (collectively, the “Defendant Properties”), and alleges

as follows.

                 NATURE OF ACTION AND THE DEFENDANT IN REM

        1.     This in rem forfeiture action arises out of an investigation by Homeland Security

Investigations (“HSI”) and the Federal Bureau of Investigation (“FBI”). Specifically, the United

States is investigating Iran’s transportation and sale of oil products to benefit sanctioned Iranian

entities. This action seeks to forfeit petroleum that is aboard four ships en route from Iran and

destined for Venezuela.

        2.     The Defendant Properties are subject to seizure and forfeiture pursuant to 18 U.S.C.

§ 981(a)(1)(G)(1), as foreign assets: (i) of the Islamic Revolutionary Guard Corps (“IRGC”), a

designated foreign terrorist organization, which has engaged in planning and perpetrating federal

crimes of terrorism as defined in 18 U.S.C. § 2332b(g)(5) against the United States, citizens or

residents of the United States, or their property; or (ii) affording a person a source of influence

over the IRGC.

                                 JURISDICTION AND VENUE

        3.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1345 and 1355.

        4.     Venue is also proper within this judicial district pursuant to 28 U.S.C. § 1355(b)(2).

        5.     Pursuant to 14 U.S.C. § 522(a) and 28 U.S.C. § 2461(b), this court has jurisdiction

for property subject to forfeiture on the high seas.

                          FACTS GIVING RISE TO FORFEITURE

A.      IMPORTANCE OF PETROLEUM AND SHIPPING INDUSTRIES TO THE IRGC

        6.     On September 24, 2012, the U.S. Department of the Treasury submitted its report

to Congress, as required by the Iran Threat Reduction and Syria Human Rights Act of 2012


                                                -2-
             Case 1:20-cv-01791 Document 1 Filed 07/01/20 Page 3 of 13



(“ITRSHRA”), informing Congress that the Department of the Treasury determined that the

National Iranian Oil Company (“NIOC”) was an agent or affiliate of the IRGC.

       7.       In 2014, the Department of the Treasury further noted that under the current Iranian

regime, the IRGC’s influence has grown within NIOC. For example, on August 3, 2011, Iran’s

parliament approved the appointment of Rostam Qasemi, a Brigadier General in the IRGC, as

Minister of Petroleum. Prior to his appointment, Qasemi was the commander of Khatam Al-Anbia

Construction Headquarters, a construction and development wing of the IRGC that generates

income and funds operations for the IRGC. Even in his new role as Minister of Petroleum, Qasemi

has publicly stated his allegiance to the IRGC. As the IRGC has become increasingly influentia l

in Iran’s energy sector, Khatam Al-Anbia has obtained billions of dollars’ worth of contracts with

Iranian energy companies, including NIOC, often without participating in a competitive bidding

process. See https://ir.usembassy.gov/our-relationship/official-reports/treasury-report-nioc-nitc/.

       8.       On April 8, 2019, the President designated the IRGC as a Foreign Terrorist

Organization.    The designation noted that the IRGC actively finances and promotes terrorism.

On April 15, 2019, the Secretary of State designated the IRGC, including the IRGC-QF, as Foreign

Terrorist Organization.      See https://www.state.gov/designation-of-the-islamic-revolutionary-

guard-corps/.   According to the Department of the Treasury, the IRGC and its major holdings

have a dominant presence in Iran’s commercial and financial sectors, controlling multi-bil lion

dollar businesses and maintaining extensive economic interests in the oil industry and the profits

from these activities support the IRGC’s full range of nefarious activities, including the

proliferation of WMD and their means of delivery, support for terrorism, and a variety of human

rights abuses, at home and abroad. See https://home.treasury.gov/news/press-releases/sm703.




                                                -3-
               Case 1:20-cv-01791 Document 1 Filed 07/01/20 Page 4 of 13



         9.     On June 7, 2019, the Department of the Treasury’s Office of Foreign Assets Control

(“OFAC”) took action against Persian Gulf Petrochemical Industries Company (“PGPIC”) for

providing financial support to Khatam al-Anbiya. PGPIC is Iran’s largest and most profitable

petrochemical holding group. PGPIC and its group of subsidiary petrochemical companies hold

40 percent of Iran’s total petrochemical production capacity and are responsible for 50 percent of

Iran’s total petrochemical exports “By targeting this network we intend to deny funding to key

elements of Iran’s petrochemical sector that provide support to the IRGC,” said Treasury Secretary

Steven T. Mnuchin. “This action is a warning that we will continue to target holding groups and

companies in the petrochemical sector and elsewhere that provide financial lifelines to the IRGC.”

         10.    As recently as January 23, 2020, OFAC described NIOC as “an entity instrumental

in Iran’s petroleum and petrochemical industries, which helps to finance Iran’s Islamic

Revolutionary Guard Corps-Qods Force (“IRGC-QF”) and its terrorist proxies. Iran’s petroleum

and petrochemical industries are major sources of revenue for the Iranian regime and funds its

malign activities throughout the Middle East.” https://home.treasury.gov/news/press-releases/

sm885.

         11.    OFAC has also noted that crude oil and condensate sold by the IRGC-Quds Force

originates with NIOC, and that the IRGC-QF relies on persons embedded within the shipping

industry to keep this oil moving by ensuring that vessel insurance and registration are in order,

among other things. Furthermore, National Iranian Tanker Company (“NITC”) vessels have been

used in IRGC-QF-run operations. See https://home.treasury.gov/news/press-releases/sm767.

         12.    Since September 2018, the IRGC-QF has moved oil through a sanctioned shipping

network, which features dozens of ship managers, vessels, and facilitators. This complex network

of intermediaries enables the IRGC-QF to obfuscate its involvement in selling Iranian oil.




                                               -4-
              Case 1:20-cv-01791 Document 1 Filed 07/01/20 Page 5 of 13



        13.     OFAC concluded that in spring 2019 alone, one IRGC-QF-led network employed

more than a dozen vessels to transport nearly 10 million barrels of crude oil, and has taken steps

to hide Iranian, IRGC and NIOC involvement in certain transactions. These shipments, taken

collectively, sold for more than half a billion dollars. The same network also sold nearly four

million barrels of condensate and hundreds of thousands of barrels in gas oil, bringing in another

quarter billion dollars.

        14.     The profits from these activities support the IRGC’s full range of nefarious

activities, including the proliferation of weapons of mass destruction and their means of delivery,

support for terrorism, and a variety of human rights abuses, at home and abroad. “The IRGC

systemically infiltrates critical sectors of the Iranian economy to enrich their coffers, while

engaging in a host of other malign activities,” said then-Under Secretary for Terrorism and

Financial Intelligence Sigal Mandelker. https://home.treasury.gov/news/press-releases/sm703.

B.      BACKGROUND ON ENTITIES INVOLVED IN PRESENT SCHEME AND THEIR
        PRIOR RELEVANT ACTIVITIES

        15.     A confidential reliable source stated that Mahmoud Madanipour was the Iran-based

individual who arranged the shipments of the Defendant Properties on behalf of Mobin

International Ltd. (“Mobin International”). According to a confidential reliable source, Mahmoud

Madanipour is affiliated with the IRGC.

        16.     Mobin International changed its name within the past two years. Mobin

International previously described itself as an Iranian petroleum company, operating under the

name Rahbaran Petro Mobin Kish.

        17.     Mobin International and/or Madanipour are also affiliated and/or associated with

another U.A.E.-based trading company (“Company 1”).




                                               -5-
             Case 1:20-cv-01791 Document 1 Filed 07/01/20 Page 6 of 13



       18.     According to a confidential reliable source, Mobin International is associated with

bank accounts also used for IRGC funds.

       19.     A confidential reliable source has also stated that, during planning discussions

regarding sanctions evasion, Madanipour said that any business conducted by foreign entities

would require IRGC consent. Madanipour also said that in order to conceal IRGC involvement ,

the government of Iran had officially retired numerous IRGC leaders and then placed them at the

heads of companies in key Iranian industrial sectors.

       20.     Madanipour, through Mobin International, works closely with NIOC and entities

associated with NIOC and the IRGC, and has taken steps to conceal Iranian, IRGC, and NIOC

involvement in previous petroleum-product transactions. For example:

               a.     On or about March 17, 2019, Mobin International confirmed with Naftiran

       Intertrade Company Ltd.—a Swiss-based Iranian oil trading company designated by

       OFAC for its connections to NIOC—an agreement for storage in Malaysia and UAE. The

       letter stated, “Our partner company who owns several Tankers and one Bunkering

       Company (Owner) needs to be secured of any risk of sanctions on person, assets and

       licenses in the future. Therefore, we are setting up a new joint venture ship management

       company in one of the GCC countries to handle all our transshipments of risky oil

       business.”

               b.     On or about April 7, 2017, Madanipour corresponded with an associate,

       discussing a proposal to sell crude oil to a company in China. The associate asked a

       question on behalf of the Chinese, “[t]hey want to know if we can make the product origin

       not Iran as they are worried of sanctions - is Oman option there as it is not part of OPEC?”

       Madanipour responded, “Yes we will provide from Oman.”




                                               -6-
             Case 1:20-cv-01791 Document 1 Filed 07/01/20 Page 7 of 13



               i.      The associate asked, “Can the make payment to other countries no[t] Iran

                       but maybe to any of the GCC countries like Oman or Dubai or which would

                       be ok for you.”

               ii.     Madanipour responded, “We can get payment in Oman, UAE, Turkey, Italy

                       and Germany.”

               c.      On or about July 9, 2017, an employee in the product operation division at

       NIOC contacted Madanipour for details on a gasoline contract. The request was directed

       to the attention of Rahbaran Petro Mobin Kish and included numerous other NIOC

       employees.

               d.      On or about July 9, 2017, Madanipour caused a ship-to-ship transfer of one

       million barrels of oil supplied by the NIOC from Kharg Island, Iran.

       21.     As part of its role in the scheme described, Mobin International has also altered

documents to camouflage the true nature of petroleum-product sales. For example, on or about

July 26, 2018, Madanipour discussed Mobin International’s right to issue and switch a bill of

lading relating to a NITC shipment, and Madanipour has documented the cost to “[s]witch

documents” to be $30,000.00.

       22.     A letter dated April 16, 2020, sent to the owners of another ship (“Vessel 1”),

referenced a transaction between NIOC and Mobin International. The letter stated that the charterer

could not obtain the original bills of lading, and thus could not switch: (1) the true bills of lading

from NIOC to fraudulent documents purportedly from the Iraqi State Organization for Marketing

of Oil; and (2) the consignee from Mobin International to the name of another company. The letter

sought to indemnify each party should the vessel be arrested or detained as a result of the inability

to switch the bills of lading. Additionally:




                                                -7-
             Case 1:20-cv-01791 Document 1 Filed 07/01/20 Page 8 of 13



               a.     a manifest dated March 19, 2020, lists the National Iranian Oil Products

       Distribution Company (“NIOPDC”) as the shipper of gasoline onboard Vessel 1; and

               b.     subsequently, the Pandi, one of the ships used in the current voyage,

       engaged in a ship-to-ship transfer with Vessel 1 in the Port Khalid, Sharjah, UAE to take

       on the Iranian gasoline.

       23.     On or about May 20, 2019, Madanipour learned that Mobin International was

allegedly being sued by NIOC for failing to pay its debts and that Madanipour was being sued by

the Persian Gulf Petrochemical Company and others for failing to pay his debts.

C.     CURRENT VOYAGE ARRANGED BY MOBIN INTERNATIONAL FROM IRAN
       TO VENEZUELA

       24.     Four petroleum tankers, the Bella, the Bering, the Pandi, and the Luna, are in the

process of transporting Iranian gasoline (i.e., the Defendant Properties) to Venezuela.

       25.     A reliable confidential reliable source revealed that in January 2020, Company 1

requested that the owner of the Pandi carry gasoline from Iran to the UAE. The charter for this

voyage was fixed on January 3, 2020.        The charter party was Company 1, represented by

Madanipour, and the shipper was the NIOPDC. Madanipour subsequently changed the documents

to reflect that Mobin International, as opposed to Company 1, was responsible for this voyage.

       26.     The Bella, Bering, Pandi, and Luna were ultimately contracted by Mobin

International to transport the Defendant Properties.     Mobin International selected Seawaves

Shipping, an Iranian company, to act as its agent.

       27.     According to a confidential reliable source, Seawaves Shipping is associated with

the IRGC-QF.




                                               -8-
             Case 1:20-cv-01791 Document 1 Filed 07/01/20 Page 9 of 13



       28.     A Bill of Lading, dated January 10, 2020, documented the gasoline onboard the

Pandi, and listed the shipper as NIOC. The consignee was listed as “To Order of Shipper

(NIOPDC) Account of Mobin International Ltd.”

       29.     On or about February 27, 2020, Company 1 invoiced a company called The

Avantgarde Group for a $14.9 million cash payment for the sale of gasoline aboard the Pandi.

Such invoicing was consistent with a pre-existing relationship between Company 1 and Mobin

International. For example, on or about February 4, 2018, an Emirati trading company sent an

account statement that reflected “[Company 1] (on behalf of Mobin)” transferred funds to a “NITC

account.”

       30.     The Avantgarde Group has previously been connected to the IRGC.

               a.      The Avantgarde Group has received payments from Mohammad Saeed Al

       Aqili and the Al Aqili Group. On April 29, 2014, OFAC designated Mohammad Saeed Al

       Aqili and the Al Aqili Group, for assisting the Iranian regime in selling oil in evasion of

       U.S. trade/economic sanctions. OFAC noted in the designation that the Al Aqili Group

       arranged oil sales for the IRGC and facilitated the circumvention of oil sanctions by

       disguising the oil’s origin.

               b.      Additionally, ACS Trading LLC is based in UAE and is part of the

       Avantgarde Group. ACS Trading facilitated the purchase of Grace 1, an IRGC-controlled

       vessel which was subject to a civil and criminal forfeiture complaint in the United States

       District Court for the District of Columbia. The IRGC publicly acknowledged that the

       vessel was operating on its behalf.

       31.     Publicly-available satellite tracking data known as the automated identification

system (“AIS”) revealed that in March 2020, the Pandi visited the Sirus Oil Terminal in Iran. AIS




                                              -9-
             Case 1:20-cv-01791 Document 1 Filed 07/01/20 Page 10 of 13



additionally shows that the Pandi engaged in a ship-to-ship transfer of Defendant Property 1 to the

Bella on or about April 17, 2020.

       32.       On or about April 18, 2020, the Bella set sail with Defendant Property 1 on board.

The certificate of origin and bill of lading for Defendant Property 1 falsely show UAE origin cargo.

The documents accurately reflect the charter party as Mobin International. Defendant Property 1

is approximately 302,502 barrels currently on board the Bella, which property was ultimately

destined for Venezuela.

       33.       On or about April 14, 2020, the Bering entered into an agreement to transport

Iranian gasoline for Mobin International.       The Bering subsequently on boarded Defendant

Property 2 via a ship-to-ship transfer. Defendant Property 2 is approximately 302,522 barrels

currently on board the Bering, which property was ultimately destined for Venezuela.

       34.       On or about April 14, 2020, the Luna entered into an agreement to transport Iranian

gasoline for Mobin International. The Luna subsequently on boarded Defendant Property 4 via

two ship-to-ship transfers. Defendant Property 4 is approximately 259,700 barrels currently on

board the Luna, which property was ultimately destined for Venezuela.

       35.       On or about May 11, 2020, the Pandi entered into an agreement to transport Iranian

gasoline for Mobin International. The Pandi subsequently on boarded Defendant Property 3 via a

ship-to-ship transfer. Defendant Property 3 is approximately 298,484 barrels currently on board

the Pandi, which property was ultimately destined for Venezuela.

       36.       A text message between Madanipour and a co-conspirator noted difficulties in the

voyage for both the Bella and the Bering. The co-conspirator texted, “the ship owner doesn’t want

to go because of the American threat, but we want him to go, and we even agreed We will also

buy the ship.”




                                                - 10 -
              Case 1:20-cv-01791 Document 1 Filed 07/01/20 Page 11 of 13




                                  COUNT ONE – FORFEITURE
                                   (18 U.S.C. § 981(A)(1)(G)(I))

        37.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 36 above as if fully set forth herein.

        38.     The IRGC is a designated foreign terrorist organization.

        39.     As described above, the Defendant Properties are sources of influence for the IRGC

within the meaning of 18 U.S.C. § 981(a)(1)(G)(i).

        40.     The Defendant Properties are subject to seizure and forfeiture pursuant to 18 U.S.C.

§ 981(a)(1)(G)(1), as foreign assets: (i) of the Islamic Revolutionary Guard Corps (“IRGC”), a

designated foreign terrorist organization, which has engaged in planning and perpetrating federal

crimes of terrorism as defined in 18 U.S.C. § 2332b(g)(5) against the United States, citizens or

residents of the United States, or their property; or (ii) affording a person a source of influence

over the IRGC.




                                               - 11 -
             Case 1:20-cv-01791 Document 1 Filed 07/01/20 Page 12 of 13




                                     PRAYER FOR RELIEF
        WHEREFORE, the United States prays that notice issue on the Defendant Properties as

described above; that due notice be given to all parties to appear and show cause why the forfeiture

should not be decreed; that judgment be entered declaring that the Defendant Properties be

forfeited to the United States for disposition according to law; and that the United States be granted

such other relief as this Court may deem just and proper, together with the costs and disbursements

of this action.


Dated: July 1, 2020
       Washington, D.C.

                                                Respectfully submitted,

                                                MICHAEL R. SHERWIN
                                                Acting United States Attorney

                                                By:           /s/ Zia Faruqui
                                                      ZIA M. FARUQUI, D.C. Bar No. 494990
                                                      BRIAN P. HUDAK
                                                      STUART D. ALLEN, D.C. Bar No. 1005102
                                                      Assistant United States Attorneys
                                                      555 Fourth Street, NW
                                                      Washington, DC 20530
                                                      (202) 252-7566 (main line)

                                                Attorneys for the United States of America




                                                - 12 -
            Case 1:20-cv-01791 Document 1 Filed 07/01/20 Page 13 of 13




                                          VERIFICATION

       I, Thomas Tamsi, a Special Agent with the Homeland Security Investigations, declare

under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Verified Complaint for

Forfeiture In Rem is based upon reports and information known to me and/or furnished to me by

other law enforcement representatives and that everything represented herein is true and correct.


Executed on this 1st day of July, 2020.



         /s/ Thomas Tamsi            _
Special Agent Thomas Tamsi
Homeland Security Investigations




       I, Cindy Burnham, a Special Agent with the Federal Bureau of Investigation, declare under

penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Verified Complaint for

Forfeiture In Rem is based upon reports and information known to me and/or furnished to me by

other law enforcement representatives and that everything represented herein is true and correct.


Executed on this 1st day of July, 2020.



         /s/ Cindy Burnham                _
Special Agent Cindy Burnham
Federal Bureau of Investigation




                                              - 13 -
                          Case 1:20-cv-01791 Document 1-1 Filed 07/01/20 Page 1 of 2
                                                               CIVIL COVER SHEET
JS-44 (Rev. 5/12 DC)
I. (a) PLAINTIFFS                                                                DEFENDANTS
United States of America                                                        ALL PETROLEUM-PRODUCT CARGO ABOARD THE
                                                                                BELLA WITH INTERNATIONAL MARITIME ORGANIZATION
                                                                                NUMBER 9208124, ET AL.

(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF _____________________            COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT _____________________
                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

(c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                         ATTORNEYS (IF KNOWN)

Zia M. Faruqui, Assistant U.S. Attorney                                        Unknown
U.S. Attorney's Office for the District of Columbia
555 Fourth Street, N.W.
Washington, D.C. 20530
II. BASIS OF JURISDICTION                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
    (PLACE AN x IN ONE BOX ONLY)                                   PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                          PTF    DFT                                                        PTF           DFT
o    1 U.S. Government       o   3 Federal Question
       Plaintiff                  (U.S. Government Not a Party)    Citizen of this State        o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                     of Business in This State
o    2 U.S. Government       o   4 Diversity                       Citizen of Another State     o2 o2                Incorporated and Principal             o5 o5
       Defendant                   (Indicate Citizenship of
                                                                                                                     Place of Business in This State
                                   Parties in item III)            Citizen or Subject of a
                                                                   Foreign Country
                                                                                                o3 o3                Foreign Nation                         o6 o6
                                              IV. CASE ASSIGNMENT AND NATURE OF SUIT
             (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)
o    A. Antitrust        o   B. Personal Injury/                       o     C. Administrative Agency                         o     D. Temporary Restraining
                                Malpractice                                     Review                                                 Order/Preliminary
     410 Antirust                                                                                                                      Injunction
                             310 Airplane                                    151 Medicare Act
                             315 Airplane Product Liability                                                                   Any nature of suit from any category
                             320 Assault, Libel & Slander              Social Security
                                                                                                                              may be selected for this category of case
                                                                            861 HIA (1395ff)
                             330 Federal Employers Liability                                                                  assignment.
                                                                            862 Black Lung (923)
                             340 Marine
                                                                            863 DIWC/DIWW (405(g))                            *(If Antitrust, then A governs)*
                             345 Marine Product Liability
                                                                            864 SSID Title XVI
                             350 Motor Vehicle
                                                                            865 RSI (405(g))
                             355 Motor Vehicle Product Liability
                                                                       Other Statutes
                             360 Other Personal Injury
                                                                            891 Agricultural Acts
                             362 Medical Malpractice
                                                                            893 Environmental Matters
                             365 Product Liability
                                                                            890 Other Statutory Actions (If
                             367 Health Care/Pharmaceutical
                                                                                Administrative Agency is
                                 Personal Injury Product Liability
                                                                                Involved)
                             368 Asbestos Product Liability


o    E. General Civil (Other)                                 OR             o     F. Pro Se General Civil
Real Property                         Bankruptcy                                   Forfeiture/Penalty
     210 Land Condemnation                422 Appeal 27 USC 158                         625 Drug Related Seizure of                   480 Consumer Credit
     220 Foreclosure                      423 Withdrawal 28 USC 157                         Property 21 USC 881                       490 Cable/Satellite TV
     230 Rent, Lease & Ejectment                                                        690 Other                                     850 Securities/Commodities/
     240 Torts to Land                Prisoner Petitions                                                                                  Exchange
     245 Tort Product Liability            535 Death Penalty                                                                          896 Arbitration
     290 All Other Real Property           540 Mandamus & Other                    Other Statutes                                     899 Administrative Procedure
                                           550 Civil Rights                            375 False Claims Act                               Act/Review or Appeal of
Personal Property                          555 Prison Conditions                       400 State Reapportionment                          Agency Decision
    370 Other Fraud                        560 Civil Detainee – Conditions             430 Banks & Banking                            950 Constitutionality of State
    371 Truth in Lending                       of Confinement                          450 Commerce/ICC                                   Statutes
    380 Other Personal Property                                                            Rates/etc.                                 890 Other Statutory Actions
         Damage                       Property Rights                                  460 Deportation                                    (if not administrative agency
    385 Property Damage                   820 Copyrights                               462 Naturalization                                 review or Privacy Act)
         Product Liability                830 Patent                                       Application
                                          840 Trademark                                465 Other Immigration
                                                                                           Actions
                                      Federal Tax Suits                                470 Racketeer Influenced
                                          870 Taxes (US plaintiff or
                                                                                           & Corrupt Organization
                                               defendant)
                                          871 IRS-Third Party 26 USC 7609
                             Case 1:20-cv-01791 Document 1-1 Filed 07/01/20 Page 2 of 2
o    G. Habeas Corpus/                      o      H. Employment                           o     I. FOIA/Privacy Act                    o     J. Student Loan
        2255                                       Discrimination
     530 Habeas Corpus – General                   442 Civil Rights – Employment                 895 Freedom of Information Act               152 Recovery of Defaulted
     510 Motion/Vacate Sentence                        (criteria: race, gender/sex,              890 Other Statutory Actions                      Student Loan
     463 Habeas Corpus – Alien                         national origin,                              (if Privacy Act)                             (excluding veterans)
         Detainee                                      discrimination, disability, age,
                                                       religion, retaliation)

                                            *(If pro se, select this deck)*                 *(If pro se, select this deck)*

o    K. Labor/ERISA                         o      L. Other Civil Rights                   o     M. Contract                            o     N. Three-Judge
        (non-employment)                              (non-employment)                                                                        Court
                                                                                                 110 Insurance
     710 Fair Labor Standards Act                  441 Voting (if not Voting Rights              120 Marine                                   441 Civil Rights – Voting
     720 Labor/Mgmt. Relations                         Act)                                      130 Miller Act                                   (if Voting Rights Act)
     740 Labor Railway Act                         443 Housing/Accommodations                    140 Negotiable Instrument
     751 Family and Medical                        440 Other Civil Rights                        150 Recovery of Overpayment
         Leave Act                                 445 Americans w/Disabilities –                    & Enforcement of
     790 Other Labor Litigation                        Employment                                    Judgment
     791 Empl. Ret. Inc. Security Act              446 Americans w/Disabilities –                153 Recovery of Overpayment
                                                       Other                                         of Veteran’s Benefits
                                                   448 Education                                 160 Stockholder’s Suits
                                                                                                 190 Other Contracts
                                                                                                 195 Contract Product Liability
                                                                                                 196 Franchise


V. ORIGIN
o 1 Original         o 2 Remand           o 3 Remanded from o 4 Reinstated or o 5 Transferred from o 6 Multi-district o 7 Appeal to
      Proceeding           from State            Appellate Court              Reopened             another district              Litigation             District Judge
                           Court                                                                   (specify)                                            from Mag. Judge


VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
18 U.S.C. § 981(a)(1)(G)(1), 14 U.S.C. § 522(a) and 28 U.S.C. § 2461(b)

VII. REQUESTED IN                         CHECK IF THIS IS A CLASS             DEMAND $                                       Check YES only if demanded in complaint
     COMPLAINT                            ACTION UNDER F.R.C.P. 23
                                                                                   JURY DEMAND:                               YES               NO      ✘
VIII. RELATED CASE(S)
      IF ANY
                                          (See instruction)
                                                                               YES    ✘                NO                     If yes, please complete related case form


           07/01/2020
DATE: _________________________                                                                      /s/Zia M. Faruqui
                                               SIGNATURE OF ATTORNEY OF RECORD _________________________________________________________


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           III.       CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk’s Office.

           Because of the need for accurate and complete information, you should endure the accuracy of the information provided prior to signing the form.
